Reynolds, J.
J. Appeal and cross appeal from a judgment of the Court of Claims awarding claimant $12,000 plus interest as direct damages for the taking of a portion of a parcel of land located in Croton-on-Hudson. The property taken was a triangularly shaped portion of about .09 acre from an irregularly shaped parcel of about 4 acres. The land, zoned for commercial use, was vacant and unimproved. The Court of Claims found a before value of $74,500 and an after value of $62,500 for damages of $12,000 for the direct taking. It refused any award for consequential damages. The State contends that since the triangular portion taken has an average depth of only 32 feet, ranging from 0 to 80 feet, the front-foot valuation of $200 per foot advanced by the claimant and specifically accepted by the Court of Claims is excessive. It does not appear clearly how the Court of Claims reached the award rendered. However, it is apparent that despite the fact that it stated it accepted the $200-per-foot valuation, the Court of 'Claims could not have in fact utilized such a figure and arrived at the award here involved. Rather it would appear that, since the court specifically states that it used the front-foot method, a valuation of roughly $98 per front foot must actually have been employed. Such a figure is well within the range of the testimony and accordingly the award must be sustained. We find beyond this nothing present here but the usual diversity of expert opinion on the question of valuation. The claimant urges that it is entitled to an award of consequential damages on the theory that severance damages were sustained by a unified parcel. It is clear, however, that any consequential damages if in fact sustained were due to more circuitous access, and an award on this reasoning was properly denied (Selig v. State of New York, 10 N Y 2d 34; Dennis v. State of New York, 25 A D 2d 925; Blair v. State of New York, 19 A D 2d 937, affd. 15 N Y 2d 700; Nettleton Co. v. State of New York, 11 A D 2d 899). Judgment affirmed, without costs. Gibson, P. J., Herlihy and Staley, Jr., JJ., concur; Taylor, J., not voting.